Citation Nr: 1025853	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  08-00 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right lower extremity 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 RO rating decision that determined 
that new and material evidence had not been received to reopen a 
claim for entitlement to service connection for a right lower 
extremity disability.  The Veteran provided testimony at a 
personal hearing at the RO in February 2009.  In June 2009, the 
Veteran testified at a Travel Board hearing at the RO.  

The Board notes that a March 2009 RO decision (issued in a 
supplemental statement of the case) reopened and denied the 
Veteran's claim for entitlement to service connection for a right 
lower extremity disability on a de novo basis.  The Board 
observes, however, that service connection for a right lower 
extremity disability was previously denied in a final December 
1977 RO decision.  Therefore, the Board was required to address 
whether the Veteran had submitted new and material evidence to 
reopen his claim for entitlement to service connection for a 
right lower extremity disability.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  

In a September 2009 decision, the Board reopened the Veteran's 
claim for entitlement to service connection for a right lower 
extremity disability, and remanded the merits of the claim for 
further development.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.





REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

This case was previously remanded by the Board in September 2009, 
partly to schedule the Veteran for a VA examination to determine 
nature and likely etiology of his claimed right lower extremity 
disabilities.  The Board indicated that the examiner should 
diagnose all current right lower extremity disabilities 
(including all right ankle and right foot disabilities).  The 
Board requested that following a review of the Veteran's claims 
file, the examiner should express an opinion as to whether it was 
as likely as not (50 percent or greater probability) that any 
diagnosed right lower extremity disabilities (including all right 
ankle and foot disabilities) were etiologically related to the 
Veteran's period of service.  The Board also requested that if 
the examiner found that any diagnosed right lower extremity 
disabilities (including all right ankle and foot disabilities) 
existed prior to service, the examiner should also comment as to 
whether any such pre-service conditions were permanently worsened 
by service.  

Pursuant to the September 2009 remand requests, the Veteran was 
afforded a VA orthopedic examination in December 2009.  The 
examiner noted that the Veteran's claims file was reviewed.  The 
diagnosis was distal tibiofibular synostosis with valgus 
angulation of the (right) ankle.  The examiner commented that 
with regards to the Veteran's right ankle, it was his medical 
opinion that the injuries sustained in the service were less 
likely than not a cause of the Veteran's current ankle pathology.  
The examiner stated that it was much more likely that the 
Veteran's prior surgery caused growth arrest to the tibial physis 
resulting in the residual deformity.  The examiner remarked that, 
certainly, the Veteran did have pain and had limited ambulation 
by the ankle as stated in the history and physical portion of the 
examination report.  

In a December 2009 addendum to the December 2009 examination 
report, the same examiner commented that the Veteran was 
diagnosed with distal tibial-fibular synostosis with valgus 
angulation of the (right) ankle.  The examiner reported that it 
was documented, both radiographically and in the prior 
examinations, that the Veteran had synostosis secondary to ankle 
surgery that was performed on him when he was eight or nine years 
old.  The examiner commented that in his opinion, the distal 
tibial-fibular synostosis was not caused by, nor was it 
permanently aggravated by, the Veteran's service.  The examiner 
indicated that the Veteran had multiple healthcare visits 
regarding his right ankle and that there were notes from June 
2006, July 2006, and April 2008, which he reviewed.  The examiner 
remarked that each of the notes suggested that the Veteran's 
ankle synostosis may have been aggravated by his military 
service, most specifically by the repetitive jumping and landing 
exercises that the Veteran was forced to perform.  The examiner 
stated, however, that after reviewing those opinions, they did 
not change his medical opinion that there was no worsening or 
aggravation of the distal tibial-fibular synostosis.  

The examiner indicated that he based his opinion upon the 
radiographic evidence of a distal tibial-fibular synostosis that 
caused the ankle joint to rest in valgus angulation.  It was 
noted that there was no instance of traumatic injury that had 
resulted in any further malalignment of the ankle.  The examiner 
stated that, therefore, he maintained his opinion that the 
Veteran's ankle symptomatology was a result of his synostosis 
consequential to his surgery as a child and not as a result of 
his service duties.  The examiner commented that any aggravation 
in service would have been temporary aggravation and would not 
cause any permanent aggravation of the underlying condition.  

The Board observes that the VA examiner did address the matter of 
whether the Veteran's diagnosed distal tibiofibular synostosis 
with valgus angulation of the (right) ankle was etiologically 
related to service, and whether any such pre-service condition 
was permanently worsened by service.  The examiner did not, 
however, address whether there were any other diagnosed right 
lower extremity disabilities (including all right ankle and right 
foot disabilities) as requested in the September 2009 Board 
remand.  

As noted in the September 2009 Board remand, an August 1977 VA 
general medical examination report related a diagnosis of valgus 
deformity of the right ankle with functional pes planus secondary 
to growth arrest of the left leg (knee surgery).  The Board also 
observes that a June 2005 VA treatment entry indicated an 
assessment of pes planus, bilateral; ankle equines, right; 
forefoot abduction, right; and "PTTD", right (apparently 
referring to the posterior tibial tendon).  A computed tomography 
scan report, at that time, referred to a grade 1 partial tear of 
the posterior tibial tendon.  Further, a July 2008 VA treatment 
report noted that an examination of the Veteran's right foot 
showed that it was flat.  

Finally, the Board notes that the Veteran's representative 
contends that the examiner pursuant to the December 2009 VA 
orthopedic examination report and the December 2009 addendum did 
not comment as to the Veteran's pes planus.  The Veteran's 
representative argues that the December 2009 VA examiner's 
opinion is no improvement over a prior April 2008 VA examiner's 
opinion (mentioned in the Board's September 2009 remand), as the 
examiner failed to address any other disabilities of the 
Veteran's right lower extremity.  

The Board observes, therefore, that as the VA examiner pursuant 
to the December 2009 VA orthopedic examination report and 
December 2009 addendum did not specifically address whether the 
Veteran's had any other right lower extremity disabilities 
(including all right ankle and right foot disabilities) that may 
have been incurred in or aggravated by service, this claim, 
unfortunately, must again be remanded to obtain an additional 
opinion in this matter.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, the matter is REMANDED for the following:  

1.  Make arrangements for the claims folder 
to be forwarded to the examiner who conducted 
the December 2009 VA orthopedic examination 
(and December 2009 addendum) for review.  The 
report should indicate that such has been 
accomplished.  The examiner should diagnose 
all current right lower extremity 
disabilities (including all right ankle and 
right foot disabilities), other than the 
already diagnosed distal tibiofibular 
synostosis with valgus angulation of the 
right ankle.  Based on a review of the claims 
file and generally accepted medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, as 
to whether it is as likely as not (50 percent 
or greater probability) that any diagnosed 
right lower extremity disabilities (including 
all right ankle and foot disabilities), other 
than the already diagnosed distal 
tibiofibular synostosis with valgus 
angulation of the right ankle, are 
etiologically related to the Veteran's period 
of service.  If the examiner finds that any 
diagnosed right lower extremity disabilities 
(including all right ankle and foot 
disabilities), other than the already 
diagnosed distal tibiofibular synostosis with 
valgus angulation of the right ankle, existed 
prior to service, the examiner should comment 
on whether any such pre-service conditions 
were permanently worsened by service.  The 
examiner should specifically comment on the 
opinions provided by VA examiners in June 
2006, July 2006, and April 2008.  

If review by the December 2009 examiner 
is not possible, the Veteran should be 
scheduled for another examination with 
another VA examiner to accomplish the 
remand requests noted above.

2.  Thereafter, readjudicate the Veteran's 
claim for entitlement to service connection 
for a right lower extremity disability.  If 
any benefit sought remains denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and provide 
an opportunity to respond before the case is 
returned to the Board.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


